                                         Case 5:17-md-02773-LHK Document 838 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                             SAN JOSE DIVISION
                                  10

                                  11     KAREN STROMBERG, et al.,                             Case No. 17-MD-02773-LHK
                                  12                    Plaintiffs,                           ORDER STAYING CASE PENDING
Northern District of California
 United States District Court




                                                                                              NINTH CIRCUIT APPEAL
                                  13             v.

                                  14     QUALCOMM INCORPORATED,

                                  15                    Defendant.

                                  16

                                  17          On January 24, 2019, Defendant Qualcomm Incorporated (“Qualcomm”) informed the

                                  18   Court that Qualcomm had perfected its Ninth Circuit appeal of this Court’s class certification

                                  19   order. ECF No. 836. The Court hereby STAYS the lawsuit pending the Ninth Circuit’s

                                  20   disposition of Qualcomm’s appeal and vacates all deadlines in this case. Within two business

                                  21   days of the Ninth Circuit’s disposition of Qualcomm’s appeal, the parties are ordered to file a joint

                                  22   statement with this Court. The Clerk shall administratively close the file. This is an internal

                                  23   administrative procedure that does not affect the rights of the parties.

                                  24   IT IS SO ORDERED.

                                  25   Dated: January 24, 2019

                                  26                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge
                                  28                                                      1
                                       Case No. 17-MD-02773-LHK
                                       ORDER STAYING CASE PENDING NINTH CIRCUIT APPEAL
